Lyle Brown, Justice. This is a workmen’s compensation death claim which grew out of a heart attack to John R. Pettyjohn, claimant’s husband. The commission allowed the claim and the circuit court affirmed. Appellant contends that the award is not supported by sufficient, competent, corroborative evidence. The basis of the point for reversal is that claimant did not meet her burden of corroborating declarations of the deceased employee. Ark. Stat. Ann. § 81-1327 (a) (Repl. 1960) reads in part: “Declarations of a deceased employee concerning the injury in respect of which the investigation or inquiry is being made, or the hearing conducted, may be received in evidence, and may, if corroborated by other evidence, be sufficient to establish the injury”. We find there was sufficient corroboration and we affirm the circuit court. Employees of appellant testified as to the work activities of Pettyjohn on his last trip as the operator of a tractor-trailer rig. On May 1, and 2, 1972, he drove a large tractor-trailer rig from Fort Smith, Arkansas to St. Louis, Missouri. There he assisted in the unloading of 13,367 pounds at his first destination, and then unloaded 6,968 pounds represented by 447 cartons at his second destination. He drove 829 miles on this last trip. He drove back to Fort Smith on May 2, and parked his truck at approximately 10:30 p.m. He entered the hospital on May 3, 1972, at approximately 5:00 3.m. suffering severe chest and arm pains. He died on May 6. A fellow employee made the same trip in another truck and helped in the first unloading. That employee said Pettyjohn became ill while the unloading was being performed and suspended work for five to eight minutes. Then at a truck stop on the way back, Pettyjohn emerged from a rest room and told his co-worker he had diarrhea. Pettyjohn related to his wife and doctor that he experienced severe pain in the arms and chest on his trip to and from St. Louis and stated that the pain was such that he thought he would not make it back to Fort Smith. Appellant’s traffic manager testified that during the last three weeks of Pettyjohn’s employment he unloaded 49,707 pounds of merchandise and drove the tractor-trailer about 2,-500 miles. Dr. McMinimy testified that the extent of exertion attributed to Pettyjohn “definitely aggravated his heart condition”. “The unloading of the material would aggravate or precipitate the myocardial infarction. *** “The classic description of angina pectoris is exertional pain; pain comes on with exertion. This man was exerting himself driving that truck. He undoubtedly, in driving the truck from Fort Smith to St. Louis and from St. Louis back to Fort Smith, probably had a certain amount of tension and so on, and if he was having pretty severe chest pain, where he wasn’t sure he was going to get home, he probably was pretty anxious and pretty frightened. Which, I’m sure, also had its bad effect on his angina pectoris. There is no question that this amount of exertion aggravated the man’s heart problem. *** My opinion is that his work definitely aggravated his heart condition.” Dr. McMinimy had within his knowledge, not gained by hearsay from the patient, the pressurizing labors exerted by Pettyjohn, a man with a medical record of heart condition. It was his medical opinion that the strain of the labor brought on the fatal attack. We think it cannot be argued with rationality that the cause of death was established solely by the statements of Pettyjohn. Affirmed. Harris, C.J., and Fogleman and Jones, JJ., dissent.